NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 04/21/2022 has been entered. Claims 1-15 are pending in this application.

Reasons for Allowance
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a lighting device comprising an optically transparent lamp frame that is placed on an optical path of light emitted from a light source; and an optically transparent battery contained in part or all of the lamp frame, where the battery drives the light source, wherein the optically transparent battery includes a first glass substrate layer, a negative electrode layer, a first transparent conductive layer disposed between the first glass substrate layer and the negative electrode layer, a second glass substrate layer, a positive electrode layer, a second transparent conductive layer disposed between the second glass substrate layer and the positive electrode layer, and an electrolyte layer disposed between the negative electrode layer and the positive electrode layer, and wherein the electrolyte layer, the negative electrode layer, and the positive electrode layer form a notch in the optical transparent battery as specifically called for the claimed combination.
The closet prior art, GOUJON (US 2016/0327240), does not include the combination of all the claimed limitations above, specifically an optically transparent lamp frame placed on an optical path of light emitted from a light source, an optically transparent battery contained in part or all of the lamp frame, the battery drives the light source, the optically transparent battery includes a first glass substrate layer, a negative electrode layer, a first transparent conductive layer disposed between the first glass substrate layer and the negative electrode layer, a second glass substrate layer, a positive electrode layer, a second transparent conductive layer disposed between the second glass substrate layer and the positive electrode layer, and an electrolyte layer disposed between the negative electrode layer and the positive electrode layer, and the electrolyte layer, the negative electrode layer, and the positive electrode layer form a notch in the optical transparent battery as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the GOUJON reference in the manner required by the claims. 
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. E./
Examiner, Art Unit 2875


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875